We have examined the record carefully upon the petition for rehearing filed by the plaintiff in error, and have reached the conclusion that the opinion prepared by the Commission and filed on the 3d day of July, 1923, affirming the judgment of the trial court, is correct and should be approved by the court, and adopted.
It is therefore ordered that the second opinion in the case prepared by the Commission, reversing the judgment of the trial court, shall be stricken from the files, and that the first opinion above referred to shall be filed in lieu thereof, and adopted and approved as the opinion of the court, and that all pending petitions for rehearing shall be and the same are hereby denied.